ALMON, Justice.
The Crapps appeal from a judgment of the Circuit Court which establishes a common property line between the Crapps and Boyd. We affirm.
The Crapps instituted this action to establish the boundary line in accordance with the description in their deed. Boyd filed an answer and counterclaim, praying that the line be established according to the description in his deed and claim of adverse possession. Both descriptions were inexpertly drawn and attempt, e. g., to define a meandering line in three separate forty acre tracts of land.
The primary contention of error is the inaccuracy of a survey which the trial court relied upon in part to fix the boundary line. We agree that the survey is inaccurate, however, there was ample evidence of Boyd’s adverse possession of the lands decreed to him. This is a case where perhaps no one is absolutely certain of the line. The trial judge was called upon to fix the line. He did so, after a personal inspection, and we cannot say he is incorrect.
We have examined the voluminous testimony in the record and the evidence supports the trial court’s judgment. Cameron v. Cain, 295 Ala. 164, 325 So.2d 157 (1976); Casey v. Keeney, 290 Ala. 94, 274 So.2d 68 (1973).
The judgment is hereby affirmed.
AFFIRMED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.